Citation Nr: 1219421	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for skin disorder secondary to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and May 2007 rating decisions from the RO which denied entitlement to service connection for the above enumerated conditions.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in January 2012.  A copy of the transcript of that hearing has been reviewed and associated with the record.  


FINDINGS OF FACT

1.  While in service, the Veteran was exposed to acoustic trauma.

2.  The Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, and the overall record tends to support a finding that the Veteran's current bilateral hearing loss disability is related to service.  

3.  The September 2006 VA examination report reflects the Veteran's complaints of tinnitus, and the overall record tends to support a finding that the Veteran's current tinnitus is related to service.


4.  The Veteran has not been diagnosed with chloracne and there is no evidence that any other diagnosed skin disability (other than eczema) is related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.385 (2011).

2.  The criteria for establishing service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

3.  The criteria for establishing entitlement to service connection for chloracne or a skin condition other than eczema as a result of exposure to herbicides are not met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

In this appeal, in an August 2006 pre-rating letter, the RO provided the Veteran with notice consistent with the requirements of Pelegrini regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  An October 2010 letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all available records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, and the results of VA examinations conducted in September and December 2006.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative and the testimony the Veteran provided at his 2012 Board hearing.  

II.  Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

III.  Factual Background

A.  Hearing Loss and Tinnitus

Service treatment records show that upon entrance into military service, the Veteran had normal hearing.  A February 1967 audiogram showed normal hearing in the left ear.  The right ear showed normal hearing from 500 Hz to 3000Hz but a mild hearing loss at 4000-6000 Hz.  A September 1967 audiogram showed normal bilateral hearing.  The Veteran's September 1969 separation audiogram shows that the Veteran had normal hearing bilaterally.  

The Veteran was afforded a VA examination in September 2006.  The Veteran reported hazardous noise exposure in the military without the use of hearing protection.  He reported noise from machine guns, helicopters, heavy artillery, combat explosions, aircraft engines, and the flight line.  

The Veteran described his tinnitus as beginning around the age of 25.  He said he hears hissing and crickets and that it is constant.  With respect to his hearing loss, he stated that its onset was gradual and began in 1969.  

A pure tone test was conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
30
60
60
41
LEFT
25
35
65
60
46

Speech recognition scores were 98 in the right ear and 96 in the left ear.  Under the provisions of 38 C.F.R. § 3.385, the Veteran's impaired hearing is considered a disability.  The VA audio examiner opined that the Veteran's audiograms support normal hearing bilaterally for two years prior to leaving the military.  The examiner stated that when asked at the time, the Veteran denied hearing loss and there was no report of tinnitus in any of the progress notes in his claims file.  The examiner concluded that the reports of hearing loss and tinnitus are not as least as likely as not related to his time in the service.  

The Veteran testified at his January 2012 Board hearing that he was exposed to acoustic trauma has a door gunner while serving in Vietnam.  







B.  Skin Condition

Service treatment records do not show any complaints of skin rash or related symptoms (it is noted that the April 2007 rating decision notes that service treatment records show that the Veteran was seen in-service on three occasions with skin complaints, however, the Board has reviewed the service treatment records and does not see any such complaints in the records).  

A December 2006 VA examination report shows that the Veteran described an onset of rash on the feet, groin, skins, buttocks, and shoulders that developed while he was in the military.  The Veteran says he was diagnosed by his PCP with a "rash" and given some creams.  He stated that he continues to have some flares.  The Veteran reported currently using skin cream.  His reported symptoms include redness, irritation, and itchiness.  Upon physical examination, there were mildly erythematous dry patches with scale on posterior arms/upper shoulders, shins, buttocks, and medial thighs.  The Veteran was diagnosed with eczema.  The examiner opined that the eczema condition was at least as likely as not due to military service.  He explained that the Veteran's examination and history were consistent with eczema and although the Veteran may have developed this condition regardless of his military service, there may have been an enticing environmental stimulus while in the military that could have led to the development of the eczema.  

A February 2011 note from the Veteran's private dermatologist indicates that the Veteran is being treated for eczema and tinea corporis.  

The Veteran testified at his Board hearing that he had chloracne as a result of being exposed to Agent Orange while serving in Vietnam.  




\

IV.  Analysis

A.  Hearing Loss and Tinnitus

The Veteran has alleged that his current bilateral hearing loss and tinnitus are casually related to his military duty.  Specifically, the Veteran has contended that his exposure to acoustic trauma caused his current hearing loss and tinnitus and that the conditions first began while he was serving on active duty and have continued since that time.  

Here, there is evidence of a current disability as the report of the September 2006 VA examiner shows that the Veteran was diagnosed with bilateral hearing loss and tinnitus.  With respect to whether there is evidence of in-service incurrence of the hearing loss and tinnitus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) are for application and accepts that the Veteran was exposed to acoustic trauma while performing his combat duties.  

The Board recognizes that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, both of which generally require competent medical evidence. In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

Combat service requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy must be resolved on a case-by-case basis.  Id.  In this case, Veteran's Personnel records reflect that he was a door gunner and participated in the Tet Offensive as well as the Vietnam Counteroffensive Phase II, III, and IV.  Thus, the Board finds that the Veteran engaged in combat during the Vietnam War.  

As the evidence of record as a whole supports a finding that the Veteran was engaged in combat during his active duty service, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.  Thus, the Board accepts that the Veteran was exposed to acoustic trauma while performing combat duties.  

Given that there is evidence of a current hearing loss and tinnitus disability as well as evidence of in-service acoustic trauma, this case turns on whether the Veteran's current hearing loss and tinnitus are casually related to the Veteran's military service and the acoustic trauma.  

Weighing against the Veteran's claim is the opinion of the September 2006 VA examiner.  The examiner found the Veteran's hearing loss and tinnitus not as least as likely as not related to his time in the service.  The examiner based his opinion on the fact that the Veteran had normal hearing at the time of separation and that he denied having hearing loss at that time.  He also based his opinion on the fact that progress notes did not show complaints of tinnitus.  However, the examiner did not comment directly on the relationship, if any, between the Veteran's in-service noise exposure and his current disabilities.  In addition, the examiner did not comment on the Veteran's contention that these disabilities began in military service and have continued since that time.  Thus, the Board finds this negative opinion to be of diminished probative value as it is unclear from the opinion whether the examiner took the Veteran's lay statements of continuity of symptomatology into consideration when he was rendering his opinion.  

In support of the Veteran's claim are his lay statements which assert that his hearing loss and tinnitus disabilities began while serving on active duty and have continued since that time.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board finds the Veteran's lay statements to be both competent and credible.  The record shows that the Veteran was exposed to acoustic trauma while in-service and had a documented hearing loss while in-service (though it appeared to have resolved by separation).  The Veteran has stated that the tinnitus (described as crickets and hissing) and hearing loss first began while serving on active duty and the symptoms he described are the same symptoms which ultimately led to the Veteran's diagnosis of hearing loss and tinnitus at his September 2006 VA examination.  Thus, the Veteran's contention that his hearing loss and tinnitus began during active military duty and has continued since that time is supported by the medical evidence of record. 

When the evidence is considered together, it is in relative equipoise.  Given that the Veteran suffered documented hearing loss while on active duty and was exposed to acoustic trauma, has a current diagnosis of hearing loss and tinnitus, and has testified to the continuity of symptomatology since service, the Board finds that the Veteran's hearing loss and tinnitus, after resolving all reasonable doubt in favor of the Veteran, was incurred in service. 

Viewing the evidence objectively, the Board finds that the evidence taken as a whole warrants service connection.  Thus, service connection for a hearing loss disability and tinnitus is granted. 

C.  Chloracne

The Veteran has alleged that he has developed chloracne as a result of exposure to Agent Orange while he was serving on active duty in Vietnam during the Vietnam War.  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam era and has one of the diseases listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  Chloracne is a disease to which the presumption applies.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability). 

In this case the Veteran has not been diagnosed with chloracne.  Thus, service connection cannot be awarded on a presumptive or direct basis because there is no evidence that the Veteran suffers from the disability of chloracne.  

The Board notes that the Veteran is currently service-connected for the skin condition, eczema.  The only other skin condition, other than eczema, that the Veteran has been diagnosed with is tinea corporis (See February 2011 private dermatology note).  However, there is no evidence of record that the Veteran's tinea corporis is etiologically related to the Veteran's military service.  The VA has already afforded the Veteran a VA skin examination in order to assess whether the Veteran was suffering from any skin disabilities and whether they may be related to the Veteran's military service.  In addition, with respect to the Veteran diagnosis of tinea corporis, which was not of record when the Veteran was examined in December 2006, the Board finds that a subsequent VA examination is not warranted.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon, 20 Vet. App. 79.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In this case the record does not indicate that the disability may be associated with the Veteran's service.  Thus, the above evidence indicates that the low threshold of McLendon has not been met.  






In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 5; 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a skin condition other than eczema, to include chloracne, to include as a result of Agent Orange exposure, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


